Title: To Benjamin Franklin from Mary Stevenson, 6 June 1760
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            June 6th. 60
          
          The Happiness I enjoy’d last friday has afforded me pleasing reflections for the week past. I attended with delight to your kind Instructions, and my highest Amusement ever since has been to recollect them. You obligingly condescended to satisfy my Curiosity about the Barometer, and by your explanation I clearly conceived the cause of the rise and fall of the Mercury; but, upon looking at it after you were gone, I was puzzl’d to find out how the Air has access to the end of the Tube which you told me was left open to relieve its pressure, it being cover’d with Wood. You bid me not apprehend you should think it a Trouble to receive and answer my Questions, therefore I take the liberty of desiring you to solve this difficulty when you can afford to bestow a little time upon your grateful Polly.
          I have read the first Volume of your Books, which has afforded me great entertainment. I was highly pleas’d with the discription of Insects, which lead me to admire that Wisdom and Power that created them, and assign’d to each their proper use and employment: and taught me to observe there is nothing so trifling but it is necessary and worthy our attention. The Opinion that Corruption produces Insects is very well refuted from the certainty that Chance has no agency, and their always appearing in Putrified Meats is very well accounted for; but I am left in the dark, whether those Insects would ever arrive at the state of their parent. I find moral reflections frequently inserted so that my reading will not be a useless amusement only to satisfy an Idle Curiosity. I am my dear and honourd Friend most gratefully and affectionately yours
          
            M Stevenson
          
        